                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )       Case No. 4:18CR00279 AGF(NAB)
                                          )
BRIJ VAID and DONNA WALDO,                )
                                          )
       Defendants.                        )

                                         ORDER

       This matter is before the Court on Defendants’ Joint Motion to Compel the

Discovery Responses the Court Instructed the Government to Provide at the December 4,

2018 Hearing. (ECF No. 103.) All pretrial matters were referred to Magistrate Judge

Nannette A. Baker, pursuant to 28 U.S.C. § 636(b).

       As set forth more fully in the report and recommendation of the Magistrate Judge

(ECF No. 128), Defendants issued lengthy discovery requests to the government.

Unsatisfied with the responses, Defendant filed a motion to compel responses to their

discovery requests, further requesting that the Court require the government to state

whether specific material responsive to the request exists. Following argument on the

motion to compel on December 4, 2018, the Magistrate Judge instructed Defendants to

narrow their discovery requests, stated that the government should provide specific

responses to the requests, and deferred ruling on the motion at that time. In compliance

                                              1
with the Court’s directive, Defendants issued more narrow requests, totaling 35 requests,

and the government responded. Defendants thereafter filed the instant motion to

compel, and the government responded. Following oral argument on February 12, 2019,

the Magistrate Judge issued an eighteen-page Report and Recommendation (“R&R No.

6”), recommending that motion to compel be denied. (ECF No. 128.)

       Though styled as a report and recommendation, the Court notes that this discovery

dispute is a matter that the Magistrate Judge may hear and determine under 28 U.S.C. §

636(b)(1)(A). Nevertheless, the Court notes that Defendants did not file objections to

R&R, and the time to do so has expired. After careful consideration, and in light of

Defendants’ failure to file objections, the Court agrees with the thorough reasoning of the

Magistrate Judge set forth in support of her Report and Recommendation issued on April

24, 2019, which the Court adopts.

       Accordingly,

       IT IS HEREBY ORDERED that the Report and Recommendation of the

United States Magistrate Judge [Doc. No. 128] is SUSTAINED, ADOPTED, and

INCORPORATED herein.



                                          ________________________________
                                          AUDREY G. FLEISSIG
                                          UNITED STATES DISTRICT JUDGE


Dated this 9th day of October, 2019.

                                             2
